                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-00290-RJC-DSC


 WAGAYE GOBENA, on behalf of herself               )
 and all others similarly situated,                )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )
                                                   )
 COURIERNET INC.,                                  )
                                                   )
                   Defendant.                      )



                                 MEMORANDUM AND ORDER


       THIS MATTER is before the Court on Defendant’s “Motion to Dismiss and Compel

Arbitration" (document # 9) and the parties’ briefs and submissions.


       The Federal Arbitration Act (“FAA”) establishes a policy favoring arbitration. The FAA

provides that arbitration clauses “shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2 (2018). The

FAA requires courts to stay proceedings and compel arbitration in the event of a refusal to comply

with a valid agreement to arbitrate. 9 U.S.C. § 3 (2018). The Supreme Court has described the

FAA as “a liberal federal policy favoring arbitration.” AT&T Mobility LLC v. Concepcion, 563

U.S. 333, 339 (2011) (citation omitted). Furthermore, the Supreme Court has held that “courts

must rigorously enforce arbitration agreements according to their terms.” Am. Exp. Co. v. Italian

Colors Rest., 570 U.S. 228, 233 (2013) (internal quotation omitted). The court must compel

arbitration if: “(i) the parties have entered into a valid agreement to arbitrate, and (ii) the dispute



       Case 3:20-cv-00290-RJC-DSC Document 18 Filed 08/18/20 Page 1 of 3
in question falls within the scope of the arbitration agreement.” Chorley Enter., Inc. v. Dickey's

Barbecue Rest., Inc., 807 F.3d 553, 563 (4th Cir. 2015). In deciding whether the parties have an

enforceable agreement to arbitrate, courts apply state law principles regulating contract formation.

First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995).

       The court must also compel arbitration even if the disputed claims are exempted from

arbitration or otherwise considered non-arbitrable under state law. Perry v. Thomas, 482 U.S. 483,

489-491 (1987) (holding state statute that required litigants to be provided a judicial forum for

resolving wage disputes “must give way” to Congress’ intent to provide for enforcement of

arbitration agreements); Am. Gen. Life & Accident Ins. Co. v. Wood, 429 F.3d 83, 90 (4th Cir.

2005) (explaining that FAA preempts state law barring arbitration of certain claims).

       On the other hand, “arbitration is a matter of contract and a party cannot be required to

submit to arbitration any dispute which he has not agreed so to submit.” United Steelworkers v.

Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960). See also AT & T Tech., Inc. v.

Commc’ns Workers, 475 U.S. 643, 648 (1986); Johnson v. Circuit City Stores, Inc., 148 F.3d

373, 377 (4th Cir. 1998); Arrants v. Buck, 130 F.3d 636, 640 (4th Cir. 1997).

       Applying those legal principles, the Court concludes that limited discovery is necessary on

the issue of whether the parties agreed to arbitration. Plaintiff disputes the authenticity of her

signature on the arbitration agreement. This issue should be easily clarified through limited

discovery. Accordingly, the Court will administratively deny Defendant’s “Motion to Dismiss and

Compel Arbitration" (document #9) without prejudice to its right to renew the Motion following

completion of limited discovery.




      Case 3:20-cv-00290-RJC-DSC Document 18 Filed 08/18/20 Page 2 of 3
       IT IS HEREBY ORDERED that:


       1. Plaintiff’s “Motion to Dismiss and Compel Arbitration" (document #9) is

ADMINISTRATIVELY DENIED WITHOUT PREJUDICE to its right to renew the Motion

following completion of limited discovery.


       2. The parties shall conduct limited discovery with a deadline of November 16, 2020.

Discovery shall be limited to the issue of the authenticity of Plaintiff’s signature on the arbitration

agreement.


       3. The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.


       SO ORDERED.



                                       Signed: August 18, 2020




       Case 3:20-cv-00290-RJC-DSC Document 18 Filed 08/18/20 Page 3 of 3
